Citation Nr: 0611572	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for right foot fracture 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, with additional service in the U.S. Naval 
Reserves.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision rendered 
by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an August 2004 
decision, the Board denied the veteran's claims of 
entitlement to service connection for a low back disability, 
hypertension, sinusitis, bilateral hearing loss, tinnitus, a 
bilateral ankle disability, and right foot fracture 
residuals.  An additional claim of entitlement to service 
connection for a bilateral knee disability was remanded to 
the RO for further evidentiary development.  The veteran 
thereafter appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).

In an August 2005 decision, the Board denied service 
connection for a bilateral knee disability.  This issue, 
accordingly, is no longer under Board jurisdiction.  In 
November 2005, pursuant to a Joint Motion entered into by 
both the veteran and VA, the Court remanded the veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus, a bilateral ankle disability, and right foot 
fracture residuals; appeal of the Board's denial in August 
2004 of claims of service connection for hypertension, 
sinusitis, and a low back disability was abandoned by the 
veteran as indicated in the Joint Motion, and those issues 
are no longer the subject of Board jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In the Joint Motion entered into by both parties, it was 
noted that there were no adequate medical examinations 
relating to bilateral hearing loss, tinnitus, and right foot 
fracture residuals.  In particular, it was noted that there 
were no medical opinions as to whether currently-manifested 
hearing loss and tinnitus were etiologically related to 
inservice acoustic trauma, and that such opinions, in the 
form of another VA examination, should be obtained.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) [medical opinion 
needed when question of nexus arises].  With regard to the 
veteran's claim for service connection for right foot 
fracture residuals, it was noted that the record was 
apparently devoid of a report of a VA examination of the 
right foot, and that the report of such an examination should 
be obtained.  

Finally, it was noted, with regard to the claim of service 
connection for a bilateral ankle disability, that the report 
of a March 2001 VA examination cited bilateral ankle 
limitation of motion, in contradiction to the Board's 
conclusion in August 2004 that there was no evidence of a 
current ankle disability.  In the Joint Motion, the parties 
noted that VA's rating schedule for the ankle reflects that 
marked limitation of motion of the ankle represents a 20 
percent rating disability, and that the parties "agree that 
this issue should be remanded so that Appellant's bilateral 
ankle disability may be appropriately rated."

The actual intent of the Joint Motion, with regard to the 
veteran's claim of service connection for a bilateral ankle 
disability, is unclear.  Although the Joint Motion is seeking 
an "appropriate rating" for the veteran's ankle impairment, 
it must be pointed out that no rating can be assigned at this 
time, inasmuch as service connection has not been established 
for a bilateral ankle disability.  The Board accordingly 
finds that the report of a VA examination, so as to determine 
whether current bilateral ankle impairment is due to service, 
would be helpful.  See Charles, supra. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran's claims file should be 
reviewed by a VA audiologist, who should 
render opinions as to whether bilateral 
hearing loss and/or tinnitus that is 
currently manifested is as likely as not 
the product of inservice exposure to loud 
noise.  All findings, and the reasons 
therefor, should be set forth in a clear 
and comprehensive manner.  

2.  The veteran should be accorded a VA 
orthopedic examination of his right foot, 
in order to ascertain whether there is any 
current right foot impairment and, if so, 
whether such impairment is as likely as 
not due to any inservice right foot 
injury, however diagnosed.  The veteran 
should also at this time be accorded a VA 
orthopedic examination of his ankles, in 
order to ascertain whether there is any 
current impairment of either or both 
ankles and, if so, whether such impairment 
is as likely as not due to any inservice 
ankle injury, however diagnosed.  

All tests indicated should be conducted at 
this time and all findings, and the 
reasons therefor, should be set forth in a 
clear and comprehensive manner on the 
examination report.  The veteran's claims 
folder is to be furnished to the examiner, 
for his or her review and referral, prior 
to this examination.  The examiner is to 
indicate on the examination report that 
the claims file was reviewed prior to this 
examination.

3.  Thereafter, the RO should review the 
claim, and determine whether service 
connection for bilateral hearing loss, 
tinnitus, a right ankle disability, a left 
ankle disability, and residuals of a right 
foot fracture can now be granted.  If the 
decision remains in any manner 
unfavorable, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time within 
which to respond thereto.  The case should 
then be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






